Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application filed on 4/2/20. Claims 7-8, 10, 20-21 and 23 are allowed.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel L. Bruzzone (Reg. No. 69238) on 4/1/21 via email on 4/6/21.  

This Application has been amended as follows:






7. (Currently amended) A method of managing a decentralized access to a resource in an IP-based mesh overlay network of one or more nodes, comprising:
receiving, by a mesh network management server (MNMS), a request for a list of users in the mesh overlay network, from a client application of a client device of owner of at least one gateway node in the mesh overlay network, wherein the request comprises at least network ID and app access token associated with the client application; 
providing, by the MNMS, the list of users to the client application upon verifying the network ID and the app access token received in the request;
receiving, by the MNMS, a request from the client application, for adding a new user to the mesh overlay network, wherein the request for adding comprises user data of the new user including at least the network ID, user ID, user role and a resource access list, wherein the resource access list comprises a list of the one or more resources of the mesh overlay network that can be accessed by the new user; 
	adding, by the MNMS, the new user to the mesh overlay network upon successful verification of the new user based on the user data received in the request [[.]]; and
editing, by the MNMS, resource authorizations for the at least one user, by:
receiving a request from the client application, for updating the resource authorizations of the user, wherein the request for updating comprises user data including at least the app access token, network ID, user ID, user role and a resource access list that is obtained by the client application connected to the mesh overlay network, wherein the resource access list comprises a list of the one or more resources of the mesh overlay network that can be accessed by the client application; and 
transmitting the request for updating the resource authorizations to a relay server, wherein the request for updating comprises user data including at least the app access token, network ID, user ID, user role and a resource access list that is obtained by the client application connected to the mesh overlay network, wherein the resource access list comprises a list of the one or more resources of the mesh overlay network that can be accessed by the client application; and
updating the resource access list for the user and Access Control List (ACL) information of the at least one gateway node of the mesh overlay network on receiving a confirmation message from the relay server based on the user data, wherein the ACL information comprises a list of resources of the mesh overlay network and one or more application access permissions assigned to manage functions of the one or more resources.

9. (Canceled) 
11-19. (Canceled) 

20. (Currently amended) A system for managing a decentralized access to a resource in an IP-based mesh overlay network of one or more nodes, comprising:
a mesh network management server (MNMS) comprising at least a processor, and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, cause the processor to:
receive a request for a list of users in the mesh overlay network, from a client application of a client device of owner of at least one gateway node in the mesh overlay network, wherein the request comprises at least network ID and app access token associated with the client application; 
provide the list of users to the client application upon verifying the network ID and the app access token received in the request;
receive a request from the client application, for adding a new user to the mesh overlay network, wherein the request for adding comprises user data of the new user including at least the network ID, user ID, user role and a resource access list, wherein the resource access list comprises a list of the one or more resources of the mesh overlay network that can be accessed by the new user;

edit resource authorizations for the at least one user, by:
receiving a request for list of users in the mesh overlay network from the client device application, wherein the request comprises at least network ID and app access token associated with the client application; 
providing the list of users to the client application upon verifying the network ID and the app access token received in the request;
receiving a request from the client application, for updating the resource authorizations of the user, wherein the request for updating comprises user data including at least the app access token, network ID, user ID, user role and a resource access list that is obtained by the client application connected to the mesh overlay network, wherein the resource access list comprises a list of the one or more resources of the mesh overlay network that can be accessed by the client application; and 
transmitting the request for updating the resource authorizations to the relay server, wherein the request for updating comprises user data including at least the app access token, network ID, user ID, user role and a resource access list that is obtained by the client application connected to the mesh overlay network, wherein the resource access list comprises a list of the one or more resources of the mesh overlay network that can be accessed by the client application; and
updating the resource access list for the user and Access Control List (ACL) information of the at least one gateway node of the mesh overlay network on receiving a confirmation message from the relay server based on the user data, wherein the ACL information comprises a list of resources of the mesh overlay network and one or more application access permissions assigned to manage functions of the one or more resources.

22. (Canceled) 
24-26. (Canceled) 


ALLOWABLE SUBJECT MATTER
Claims 7-8, 10, 20-21 and 23 are allowed over prior art of record.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Cheng et al. (US 2015/0304411 A1) teaches an apparatus and a method are operable to enable peer-to-peer communication between a first communication node having a first server application and an associated first client application and a second communication node having a second server application and an associated second client application in a wireless ad hoc network.  In one embodiment, the apparatus includes memory including computer program code configured to, with a processor, cause the apparatus to determine an identity and service capability of the second communication node, initiate the first client application on the first communication node, enable the first server application with the first client application on the first communication node to communicate with the second client application via the second server application on the second communication node, and provide a service associated with the first client application and the second client application between the first server application and the second server application (Cheng, [Abstract, Summary]).

Darcie et al. (US 2009/0077254 A1) teaches a system for streamed-media distribution comprises a first media stream received at a streaming server, at least a first and a second client in communication with the streaming server, first and second sub-stream packet streams created from the first media stream at the streaming server, and received by first and second clients, respectively, a first peer-relay list, transmitted from the streaming server and received by the first client, wherein the first peer-relay list includes forwarding information for the first client, a third sub-stream packet stream, forwarded from the first client and received at the second client, wherein the third-sub-stream packet stream is substantially the same as the first sub-stream packet stream, and a notification, transmitted by the second client to the streaming server, if any of the packets in the third sub-stream packet stream are not received in a timely manner from the first client (Darcie, [Abstract, Summary]).

However, the prior art of records fail to teach or suggest individually or in combination, 
A method of managing a decentralized access to a resource in an IP-based mesh overlay network of one or more nodes, comprising:
receiving, by a mesh network management server (MNMS), a request for a list of users in the mesh overlay network, from a client application of a client device of owner of at least one gateway node in the mesh overlay network, wherein the request comprises at least network ID and app access token associated with the client application; 
providing, by the MNMS, the list of users to the client application upon verifying the network ID and the app access token received in the request;
receiving, by the MNMS, a request from the client application, for adding a new user to the mesh overlay network, wherein the request for adding comprises user data of 
	adding, by the MNMS, the new user to the mesh overlay network upon successful verification of the new user based on the user data received in the request; and
editing, by the MNMS, resource authorizations for the at least one user, by:
receiving a request from the client application, for updating the resource authorizations of the user, wherein the request for updating comprises user data including at least the app access token, network ID, user ID, user role and a resource access list that is obtained by the client application connected to the mesh overlay network, wherein the resource access list comprises a list of the one or more resources of the mesh overlay network that can be accessed by the client application; and 
transmitting the request for updating the resource authorizations to a relay server, wherein the request for updating comprises user data including at least the app access token, network ID, user ID, user role and a resource access list that is obtained by the client application connected to the mesh overlay network, wherein the resource access list comprises a list of the one or more resources of the mesh overlay network that can be accessed by the client application; and
updating the resource access list for the user and Access Control List (ACL) information of the at least one gateway node of the mesh overlay network on receiving a confirmation message from the relay server based on the user data, wherein the ACL information comprises a list of resources of the mesh overlay network and one or more application access permissions assigned to manage functions of the one or more resources
, as set forth in independent claim 1. Independent claim 20 recites similar limitation.

 Dependent claims 8, 10, 21 and 23 further limits allowed independents claims 1 and 20; therefore, they are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Examiner’s Amendment.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
4/8/21